DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art discloses some of the claimed invention such as Nakano et al. (US 20140191628 A1) which discloses three-phase windings for a stator core with phase differences of 20 degrees from inverters (see the Abstract), the prior art of record do not sufficiently disclose the combination of features including a rotor having a plurality of magnetic poles whose polarities alternate in a circumferential direction; a multi-phase stator winding; and a stator with a stator iron core having a plurality of circumferentially-arranged teeth around which the stator winding is wound, respectively, wherein (a) the stator winding includes a first stator winding supplied with a three-phase current from a first inverter and a second stator winding supplied with a three-phase current from a second inverter, (b) both of the three-phase currents supplied from the first and second inverters respectively have a predetermined current phase difference, and (c) a U-phase coil body Ua formed as the first stator winding in a U phase among the three phases wound around first teeth, a V-phase coil body Va formed as the first stator winding in a V phase among the three phases wound around the first teeth, a W-phase coil body Wa formed as the first stator winding in a W phase among the three phases .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALEX W MOK/Primary Examiner, Art Unit 2834